DETAILED ACTION
This Office Action is in response to Restriction/Elected, filed on 03/07/2022, on the application filed on 01/30/2020. Claims 1-7 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-9 and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II. Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group III There being no allowable generic or linking claims. Election was made without traverse in the reply filed on 03/07/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kowase (US 2018/0182555 A1 and Kowase hereinafter), in view of Tanaka et al. (US 2017/0018363 A1 and Tanaka hereinafter).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Reproduced Drawings of Figs. 2-3 of Kowase (US20180182555A1)

Regarding claim 1, Kowase discloses a multi-layer ceramic capacitor (item 10 of Fig. 1 and ¶[0043] shows and indicates multi-layer ceramic capacitor 10), comprising: a first region including a polycrystal including, as a main component, crystal grains free from intragranular pores (item 18 of Figs. 2-4 & item P of Fig. 4 and ¶[0052-0053 & 0056] shows and indicates first region 18-region {capacitance forming unit 18 having Perovskite structure polycrystals} includes polycrystals; where the polycrystals in first region 18-region as the main component have crystal grains that are free from intragranular pores P shown in Fig. 4 and indicated in ¶[0056]); a second region that includes a polycrystal including, as a main component, crystal grains including intragranular pores and includes a content of silicon and a content of silicon in the first region (item 17 of Figs. 3-4 and ¶[0055-0056 & 0059-0060] shows and indicates second region 17-region {side margins 17 having  composition system common to that of capacitance forming unit 18 of a Perovskite structure polycrystals indicated in ¶[0059]} that includes a polycrystal; where the polycrystals in the second region 17-region as a main component have crystal grains that includes intragranular pores P shown in Fig. 4 and indicated in ¶[0056]; and where the second region 17-region includes a content of silicon and a content of silicon in the first region 18-region that is indicated in ¶[0060]); a capacitance forming unit including ceramic layers laminated along a first direction, and internal electrodes disposed between the ceramic layers (items 12, 13, 18, Z of Figs. 2-4 and ¶[0048-0050 & 0052] shows and indicates capacitance forming unit 18 including ceramic layers laminated along first direction Z, and first internal electrodes 12 and second internal electrodes 13 are disposed between the ceramic layers); and a protective portion including a cover that covers the capacitance forming unit and constitutes a main surface facing in the first direction, a side margin constituting a side surface facing in a second direction orthogonal to the first direction (item 19 of Fig. 2 & items 17, Y of Figs. 3-4 and ¶[0016_0045 & 0055] shows and indicates protective portion 17_19 {side margins 17 and covers 19} including covers 19 that covers capacitance forming unit 18 and constitutes two main surface facing in the first direction Z; where protective portion 17_19 includes side margins 17 constituting side surfaces facing in a second direction Y orthogonal to the first direction Z), and a ridge constituting a connection portion, the connection portion connecting the main surface and the side surface to each other, wherein the ceramic layers include the first region, and the ridge includes the second region (Figs. 2-3 & Reproduced Drawings and ¶[0045] shows and indicates where ridge ZX-plane-upper-left-19_17 is connecting the surface of upper cover 19 to the left surface of side margins 17 in the ZX-plane; and where ridge ZX-plane-upper-right-19_17 is connecting the surface of upper cover 19 to the right surface of side margins 17 in the ZX-plane; and where ridge ZX-plane-lower-left-19_17 is connecting the surface of lower cover 19 to the left surface of side margins 17 in the ZX-plane; and where ridge ZX-plane-lower-right-19_17 is connecting the surface of lower cover 19 to the right surface of side margins 17 in the ZX-plane; and where ridge ZY-plane-left-upper-17_19 is connecting the surface of both left side margins 17 to the surface of upper cover 19 in the ZY-plane; and where ridge ZY-plane-left-lower-17_19 is connecting the surface of both left side margins 17 to the surface of lower cover 19 in the ZY-plane; and where ridge ZY-plane-right-upper-17_19 is connecting the surface of both right side margins 17 to the surface of upper cover 19 in the ZY-plane; and where ridge ZY-plane-right-lower-17_19 is connecting the surface of both right side margins 17 to the surface of lower cover 19 in the ZY-plane).
Kowase discloses the claimed invention except a second region includes a higher content of silicon than a content of silicon in a first region.
Tanaka discloses a second region includes a higher content of silicon than a content of silicon in a first region (items 22, 24, 26 of Fig. 2 & items 22, 24, 26, 32, 34 of Fig. 3 & items 22, 24, 34 of Fig. 4 & Fig. 11 and ¶[0032 & 099-0102] & claim 2 shows and indicates second region 32_34-region {the region of side margin portions 32 and 34 in the vicinity of the pore area ratio} includes a higher content of silicon than a content of silicon in first region 26-region {the region of inner layer portion 26; where inner layer portion 26 is defined by the stacked first internal electrodes 22 and second internal electrodes 24; and where claim 2 indicates where the exposed surfaces of the first internal electrodes and the second internal electrodes at the first side surface and the second side surface [second region 32_34-region] contain more Si than central portions of the first internal electrodes and the second internal electrodes [first region 26-region]}; therefore, multi-layer ceramic capacitor of Kowase will have a second region that includes a polycrystal including, as the main component, with crystal grains that includes intragranular pores and includes the higher content of silicon than the content of silicon in the first region by incorporating the Si content allocation of Tanaka).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second region includes a higher content of silicon than a content of silicon in a first region into the structure of Kowase. One would have been motivated in the multi-layer ceramic capacitor of Kowase and have the second region include a higher content of silicon than the content of silicon in the first region in order to improve the multi-layer ceramic capacitor by increasing the strength of the side margin portions, as indicated by Tanaka in ¶[0014], in the multi-layer ceramic capacitor of Kowase.

Regarding claim 2, modified Kowase discloses a multi-layer ceramic capacitor, wherein the content of silicon of the second region is 0.5 mol % or more (Kowase: Figs. 3-4 and ¶[0055-0056 & 0059-0060] shows and indicates second region 17-region contains Si {side margins 17 contains Si}; Tanaka: Figs. 2-4 and ¶[0012] indicates where the content of silicon of the second region 32_34-region is 0.5 mol % or more {side margin portions 32 & 34 preferably have Si mole number/Ti mole number of about 1.0 or more and about 7.0 or less}).

Regarding claim 3, modified Kowase discloses a multi-layer ceramic capacitor, wherein the side margin includes the second region (Kowase: Figs. 3-4 and ¶[0055-0056 & 0059-0060] shows and indicates side margins 17 is included in second region 17-region).

Regarding claim 4, modified Kowase discloses a multi-layer ceramic capacitor, wherein a dimension of the side margin in the second direction is 30 μm or less (Kowase: Figs. 3-4 and ¶[0014]indicates where the dimension of side margins 17 is 30 μm or less {25 μm or less}).

Regarding claim 7, modified Kowase discloses a multi-layer ceramic capacitor, wherein each of the first region and the second region includes a polycrystal having a Perovskite structure including barium and titanium (Kowase: Figs. 2-4 and ¶[0052 & 0059] indicates where first region 18-region and second region 17-region includes polycrystals that are form of barium and titanium that have a Perovskite structure).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kowase in view of Tanaka, as detailed in the rejections of claims 3 and 1 above, and in further view of Ryoo et al. (US 2020/0168397 A1 and Ryoo hereinafter).
Regarding claim 5, modified Kowase discloses a multi-layer ceramic capacitor, wherein the protective portion includes the second region (Kowase: Figs. 3-4 & Reproduced Drawings and ¶[0016_0045 & 0055] shows and indicates where protective portion 17_19 includes the following structures: covers 19; side margins 17; and ridges; and where ridges include the following: ridge ZX-plane-upper-left-19_17, ridge ZX-plane-upper-right-19_17, ridge ZX-plane-lower-left-19_17, ridge ZX-plane-lower-right-19_17, ridge ZY-plane-left-upper-17_19, ridge ZY-plane-left-lower-17_19, ridge ZY-plane-right-upper-17_19, and ridge ZY-plane-right-lower-17_19). 
However, Kowase and Tanaka do not disclose a second region over the entire protective portion.
Ryoo discloses a second region over the entire protective portion (items 11c, 11d of Fig. 3 & items 112, 113 of Figs. 7-8 & items 114, 115 of Fig. 8 and ¶[0064-0065 & 0093] is understood to show and indicate second region region-112_113_114_115 {cover portions 112 and 113  have pores 11c that are substantially [not all pores 11c] filled with glass 11d due to continuing reoxidation; and margins portions 114 and 115 have a plurality of pores 11c [not all pores 11c] that are substantially filled with glass 11d} over the entire protective portion 112_113_114_115; therefore, multi-layer ceramic capacitor of modified Kowase will have the protective portion to include the second region over the entire protective portion by incorporating the protection portion structure of the cover and margins of Ryoo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second region over the entire protective portion into the structure of modified Kowase. One would have been motivated in the multi-layer ceramic capacitor of modified Kowase and have the second region over the entire protective portion in order to improve the hardness of multi-layer ceramic capacitor by having the presence of most pores in the cover and side portions be substantially filled with glass, as indicated by Ryoo in ¶[0065] and shown in Fig. 3], in the multi-layer ceramic capacitor of modified Kowase.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kowase in view of Tanaka, as detailed in the rejection of claim 1 above, and in further view of Ryoo.
Regarding claim 6, modified Kowase discloses except wherein the cover includes the second region.
Ryoo discloses wherein the cover includes the second region (items 11c, 11d of Fig. 3 & items 112, 113 of Figs. 7-8 & items 114, 115 of Fig. 8 & Figs 4-5 and ¶[0064-0065 & 0093] shows and indicates covers 112 & 113 include second region region-112_113_114_115 {cover portions 112 and 113  have pores 11c that are substantially [not all pores 11c] filled with glass 11d due to continuing reoxidation; and margins portions 114 and 115 have a plurality of pores 11c [not all pores 11c] that are substantially filled with glass 11d}; therefore, multi-layer ceramic capacitor of modified Kowase will have the covers be included in the second region by incorporating the second region and cover structures of Ryoo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the cover includes the second region into the structure of modified Kowase. One would have been motivated in the multi-layer ceramic capacitor of modified Kowase and have the cover included in the second region in order to improve the hardness of multi-layer ceramic capacitor by having the presence of most pores in the covers be substantially filled with glass, as indicated by Ryoo in ¶[0065] and shown in Fig. 3], in the multi-layer ceramic capacitor of modified Kowase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847  

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847